 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA QOS AUG 22 AM 9:54

 
 
 
 

DUBLIN DIVISION CLERK
TONYA L. MCMILLER EVANS, )
Plaintiff,
Vv. CV 318-027
ANDREW SAUL, Commissioner of Social
Security Administration, )
Defendant.

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
AFFIRMS the Commissioner’s final decision, CLOSES this civil action, and DIRECTS

the Clerk to enter final judgment in favor of the Commissioner.

SO ORDERED this XZ y of August, 2019, at Augusta, Georgia.

 

 

UNITED a DISTRICT JUDGE

 
